IN THE SUPREME COURT OF THE STATE OF NEVADA


                      WESLEY RUSCH, AN INDIVIDUAL,                               No. 85094
                                        Appellant,
                                  vs.
                      CHAMPERY RENTAL REO, LLC,
                                                                                         FILED
                                        Respondent.                                      AUG 08 2022
                                                                                      ELIZABETH A. BROWN
                                            ORDER DISMISSING APPEAL                 CLERK QE fl PREME COURT
                                                                                    BY
                                                                                          DEPUTY CL;RK
                                  This is a pro se appeal from a postjudgment order denying a
                      motion to nullify a sale of property. Eighth Judicial District Court, Clark
                      County; Monica Trujillo, Judge.
                                  Review of the documents submitted to this court pursuant to
                      NRAP 3(g) reveals a jurisdictional defect. Specifically, the notice of appeal
                      was filed more than 30 days after service of written notice of entry of the
                      judgment or order. See NRAP 4(a)(1); NRAP 26(c). The order was filed on
                      May 19, 2022, with written notice of entry filed and served on appellant by
                      mail on May 25, 2022. Appellant did not file the notice of appeal until July
                      26, 2022, well after expiration of the 30-day appeal period. NRAP 4(a)(1).
                      An untimely notice of appeal fails to vest jurisdiction in this court. Healy v.
                      Volkswagenwerk Aktiengesellschaft, 103 Nev. 329, 741 P.2d 432 (1987).
                      This court lacks jurisdiction and
                                  ORDERS this appeal DISMISSED.


                                                                          , J.
                                               Silver
                                      •
                                                                                                  J.
                      Cadish

SUPREME COURT
     OF
   NEVADA

(0) IV4TA   (421103
                cc:   Hon. Monica Trujillo, District Judge
                      Wesley Rusch
                      Wedgewood, LLC
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                    2